459 So. 2d 436 (1984)
Juan BARQUIN, Appellant,
v.
Orestes FLORES and Jose Flores, Appellees.
No. 84-995.
District Court of Appeal of Florida, Third District.
November 20, 1984.
Joel Lumer, Jugo & Ferradaz, Miami, for appellant.
Harvey D. Friedman, Miami Beach, for appellees.
Before BARKDULL, BASKIN and JORGENSON, JJ.
BASKIN, Judge.
Florida courts have consistently held that gambling obligations, even if valid in the *437 state in which they were undertaken, are unenforceable in Florida as contrary to law and public policy. See Dorado Beach Hotel Corp. v. Jernigan, 202 So. 2d 830 (Fla. 1st DCA 1967), appeal dismissed, 209 So. 2d 669 (Fla. 1968); Young v. Sands, Inc., 122 So. 2d 618 (Fla. 3d DCA 1960); § 849.26, Fla. Stat. (1977). Thus, we find no error in the trial court's dismissal of Barquin's complaint, even though the gambling proceeds he sought to recover derived from a Puerto Rican lottery ticket lawfully purchased by a Puerto Rican resident in Puerto Rico.
Affirmed.